
	

114 HRES 290 IH: Calling for the global repeal of blasphemy laws.
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 290
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2015
			Mr. Pitts (for himself and Ms. Jackson Lee) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Calling for the global repeal of blasphemy laws.
	
	
 Whereas Article 18 of the International Declaration of Human Rights affirms that everyone has the right to freedom of thought, conscience, and religion;
 Whereas this right includes freedom to change one’s religion or belief and freedom, either alone or in community with others and in public or private, to manifest one’s religion or belief in teaching, practice, worship, and observance;
 Whereas many countries have blasphemy laws that punish expression deemed blasphemous (contemptuous of God or sacred things), defamatory of religion, or insulting to religion or religious symbols, figures, or feelings, and such punishment can include fines, imprisonment, and even death;
 Whereas blasphemy laws are inconsistent with international human rights standards, as they protect beliefs over individuals and often result in violations of the freedoms of religion and expression which are protected under international instruments, including Articles 18 and 19 of the International Covenant on Civil and Political Rights (ICCPR);
 Whereas the United Nations Human Rights Committee stated in General Comment 34 that [p]rohibitions of displays of lack of respect for a religion or other belief system, including blasphemy laws, are incompatible with the [ICCPR].;
 Whereas an international group of experts convened by the Office of the United Nations High Commissioner for Human Rights recommended in the 2012 Rabat Plan of Action that [s]tates that have blasphemy laws should repeal the[m] as such laws have a stifling impact on the enjoyment of freedom of religion or belief and healthy dialogue and debate about religion.;
 Whereas blasphemy laws also are inconsistent with consensus United Nations resolutions adopted since 2011 that recognize that religious intolerance, discrimination, and violence are best fought through positive measures, such as education, outreach, and counter-speech, and that criminalization is appropriate only for incitement to imminent violence;
 Whereas the United States Commission on International Religious Freedom (USCIRF) has found that blasphemy charges often are based on false accusations and used for political purposes, and exacerbate religious intolerance, discrimination, and violence;
 Whereas the Pew Research Center has found that 44 countries had blasphemy laws as of 2012; Whereas these laws were present in 14 Middle East and North African countries, 11 countries in the Americas, 9 Asia-Pacific countries, 7 European countries, and 3 Sub-Saharan African countries;
 Whereas the Pew Research Center also found in 2011 that countries with laws against blasphemy, apostasy, or defamation of religion were more likely to have high government restrictions on religion or social hostilities based on religion than countries that do not have such laws;
 Whereas Saudi Arabia has used criminal charges of blasphemy to suppress discussion and debate and silence dissidents, and publicly flogged Raif Badawi 50 times as part of a punishment for a blasphemy conviction;
 Whereas Badawi was sentenced in May 2014 to 10 years in prison and 1,000 lashes, and fined $1,000,000 SR ($266,000) for, among other charges, insulting Islam and religious authorities;
 Whereas USCIRF also reports that Egypt has seen a significant increase in the use of blasphemy-type laws since the January 25, 2011, revolution, including during and after the Morsi era;
 Whereas in January 2015, Egyptian atheist student Karim Al-Banna was given a 3-year prison sentence for blasphemy because a court found some of his Facebook posts to belittle the divine;
 Whereas in June 2014, Coptic Christian Kirollos Shawqi Atallah was sentenced to 6 years in prison for defaming Islam on a Facebook page;
 Whereas USCIRF has found that in Pakistan and Egypt, the blasphemy laws have been used more against Muslims, but disproportionately impact these countries’ small Christian minorities;
 Whereas according to a Pew Center Report on Religion and Public Life, Pakistan is one of a handful of countries that stand out as having the highest levels of restrictions on religion when both government restrictions and social hostilities are taken into account;
 Whereas USCIRF has found that the most egregious example of the enforcement of blasphemy laws and vigilante violence connected to blasphemy allegations is Pakistan, where blasphemy charges are common and numerous individuals are in prison, with a high percentage sentenced to death or life terms;
 Whereas, as of February 2015, USCIRF is aware of 18 individuals on death row for blasphemy in Pakistan, and 20 serving life sentences;
 Whereas Aasia Bibi was sentenced to death for blasphemy in 2010, and the Lahore High Court upheld the conviction in late 2014;
 Whereas her case is on appeal to the Supreme Court; Whereas blasphemy laws in Pakistan have fostered a climate of impunity, as those who falsify evidence go unpunished and allegations can result in mob attacks or assassinations, with little to no police response; and
 Whereas in November 2014, Christians Sajjad Maseeh and his wife Shama Bibi were beaten to death and thrown in a brick kiln after allegations of blasphemy were made against them, and in May 2014 Muslim human rights attorney Rashid Rehman was assassinated for defending someone accused of blasphemy: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that blasphemy laws inappropriately position governments as arbiters of truth or religious rightness as they empower officials to enforce particular religious views against individuals, minorities;
 (2)calls on the President and the United States Department of State to make the repeal of blasphemy laws a priority in its bilateral relationships with all countries that have such laws through direct interventions in capitals and in multilateral fora;
 (3)encourages the President and the United States Department of State to oppose any efforts at the United Nations or other international or multilateral fora to create an international anti-blasphemy norm, such as the 1999–2010 defamation of religions resolutions, or attempts to expand the international norm on incitement to include blasphemy or defamation of religions;
 (4)supports efforts at the United Nations to combat intolerance, discrimination, or violence against persons based on religion or belief without restricting expression, including United Nations Human Rights Council Resolution 16/18 of 2011 and the Istanbul Process implementation meetings, consistent with the first amendment of the United States Constitution;
 (5)reaffirms the decision to designate Saudi Arabia a country of particular concern for, among other reasons, continuing to detain and imprison people for blasphemy and for imposing torture, cruel, inhuman or degrading treatment or punishment, and limit the waiver on this designation to no more than 180 days;
 (6)calls on the President and the Department of State to designate Pakistan and Egypt each as a country of particular concern under the International Religious Freedom Act for perpetrating and tolerating particularly severe violations of religious freedom, including abuses flowing from the enforcement of its blasphemy law and from vigilante violence around blasphemy allegations that takes place with impunity;
 (7)urges the Governments of Pakistan, Saudi Arabia, Egypt and the governments of other countries to amend or repeal their blasphemy laws as they provide a pretext for impunity or violence against religious minorities; and
 (8)urges those countries that have imprisoned people on charges of blasphemy to release them unconditionally and, once released, ensure their safety and that of their families.
			
